Title: Notes on a Conversation with Wilson Cary Nicholas, 19 January 1800
From: Jefferson, Thomas
To: 


19. W. C. Nicholas tells me that in a conversn with Dexter 3. or 4. days ago, he asked Dexter whether it would not be practicable for the states to agree on some uniform mode of chusing electors of a President. Dexter says ‘I suppose you would prefer an election by districts.’ yes, said N. ‘I think it would be best, but would nevertheless agree to any other consistent with the Constn.’ Dexter said he did not know what might be the opn of his state, but his own was that ‘no mode of election would answer any good purpose; that he should prefer one for life’ on that reasoning said N. you should prefer a hereditary one. no, he said, we are not ripe for that yet. I suppose added he this doctrine is not very popular with you. no, said N. it would effectually damn any man in my state. so it would in mine said D. but I am under no inducement to bely my sentiment, I have nothing to ask from any body; I had rather be at home than here; therefore I speak my sentiments freely.  mr Nicholas a little before or after this, made the same proposition of a uniform election to Ross, who replied that he saw no good in any kind of election. perhaps, says he, ‘the present one may last awhile.’ on the whole mr N. thinks he percieves in that party a willingness & a wish to let every thing go from bad to worse, to amend nothing, in hopes it may bring on confusion and open a door to the kind of governmt. they wish.—in a conversation with Gunn, who goes with them, but thinks in some degree with us, Gunn told him that the very game which the minority of Pensva is now playing with Mc.Kean (see substitute of minority in lower house, & address of Senate in upper) was meditated by the same party in the Federal govmt in case of the election of a republican President; & that the Eastern states wd in that case throw things into confusion & break the union. that they have in a great degree got rid of their paper, so as no longer to be creditors, & the moment they ceased  to enjoy the plunder of the immense appropriations now exclusively theirs, they would aim at some other order of things.
